UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 O2Micro International Limited (Name of Issuer) American Depository Shares (Title of Class of Securities) 67107W100* (CUSIP Number) December 31, 2014 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: x Rule 13d-1(b) o Rule 13d-1(c) o Rule 13d-1(d) *This CUSIP number applies to the American Depositary Receipts, which evidence the American Depositary Shares. The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 67107W100 13G Page 2 of 5 Pages 1. NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Grandeur Peak Global Advisors, LLC90-0732232 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (see instructions) (a)¨ (b)¨ 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Utah NUMBER OF 5. SOLE VOTING POWER SHARES BENEFICIALLY OWNED BY 6. SHARED VOTING POWER -0- EACH REPORTING PERSON WITH 7. SOLE DISPOSITIVE POWER 8. SHARED DISPOSITIVE POWER -0- 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (see instructions)¨ PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.81% TYPE OF REPORTING PERSON (see instructions) IA CUSIP No. 67107W100 13G Page3 of 5 Pages Item 1. (a) Name of Issuer O2Micro International Limited - ADR (b) Address of Issuer’s Principal Executive Offices The Grand Pavillion, West Bay Road PO Box 32331, SMB, George Town Grand Cayman, Cayman Islands Item 2. (a) Name of Person Filing Grandeur Peak Global Advisors, LLC (b) Address of the Principal Office or, if none, residence 136 South Main Street, Suite 720 Salt Lake City, UT 84101 (c) Citizenship Not Applicable (d) Title of Class of Securities ADR (e) CUSIP Number 67107W100 Item 3.If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (e)xAn investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); Item 4.Ownership. Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount beneficially owned:1,616,084 (b) Percent of class:5.81% (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote1,616,084 (ii) Shared power to vote or to direct the vote-0- (iii) Sole power to dispose or to direct the disposition of 1,616,084 (iv) Shared power to dispose or to direct the disposition of-0- CUSIP No. 67107W100 13G Page4 of 5 Pages Item 5.Ownership of Five Percent or Less of a Class. Not Applicable. Item 6.Ownership of More than Five Percent on Behalf of Another Person. Not Applicable. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company. Not Applicable. Item 8.Identification and Classification of Members of the Group. Not Applicable. Item 9.Notice of Dissolution of Group. Not Applicable. Item 10.Certification. By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were acquired and are held in the ordinary course of business and were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. CUSIP No. 67107W100 13G Page5 of 5 Pages After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. 02/17/2015 Date /s/ Eric Huefner Signature Eric Huefner / President Name/Title
